DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Line 5 “projection” should be --protrusion--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rickenbach et al. (US 9,108,589).
Rickenbach discloses in figures 1 – 6 a side airbag apparatus (200) comprising: an airbag module including: a side airbag (210) configured to be deployed and inflated when a gas is filled inside the side airbag, and a retainer (figure 1) configured to attach the side airbag in a folded state to an attachment target of a conveyance; and a wrapping material (230) that houses the airbag module and configured to be broken when the side airbag is deployed and inflated, wherein the wrapping material includes a winding band (figure 5, top area of 230) wound around the wrapping material in a state in which the .
Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lusk et al. (US 2013/0015640).
Lusk discloses in figures 1 – 5 a side airbag apparatus (10) comprising: an airbag module including: a side airbag (12) configured to be deployed and inflated when a gas is filled inside the side airbag, and a retainer (figure 5) configured to attach the side airbag in a folded state to an attachment target of a conveyance; and a wrapping material (13) that houses the airbag module and configured to be broken when the side airbag is deployed and inflated, wherein the wrapping material includes a winding band (18) wound around the wrapping material in a state in which the airbag module is housed (claims 1, 7). The winding band is provided integrally with the wrapping material (claim 2). the retainer includes an attachment protrusion configured to be attached to the attachment target of the conveyance, and wherein the winding band includes a through hole (19) penetrated by the attachment projection in a state in which the winding band is wound around the wrapping material (claim 3). The winding band includes a breaking portion (figures 1, 2), which is more fragile than the other portions of the winding band, at a position corresponding to a direction in which the side airbag is deployed and .
Claim(s) 1-3 and 5 - 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2019/0375365).
Kobayashi discloses in figures 5 - 13 a side airbag apparatus (100) comprising: an airbag module including: a side airbag (100) configured to be deployed and inflated when a gas is filled inside the side airbag, and a retainer (162) configured to attach the side airbag in a folded state to an attachment target of a conveyance; and a wrapping material (176) that houses the airbag module and configured to be broken when the side airbag is deployed and inflated, wherein the wrapping material includes a winding band (184, 186, 188) wound around the wrapping material in a state in which the airbag module is housed (claims 1, 7). The winding band is provided integrally with the wrapping material (claim 2). the retainer includes an attachment protrusion configured to be attached to the attachment target of the conveyance, and wherein the winding band includes a through hole (176) penetrated by the attachment projection in a state in which the winding band is wound around the wrapping material (claim 3). An inflator (116) configured to generate a gas configured to inflate the side airbag, wherein the retainer includes an insertion opening into which the inflator is inserted (figure 10), and wherein the insertion opening is exposed to an outside of the wrapping material (claim 5). peripheral portions (190) of a fabric piece that overlap each other are joined (192) so that the wrapping material is formed into a bag shape, and the wrapping material includes an opening at an unjoined portion of the peripheral portions, and wherein 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/               Primary Examiner, Art Unit 3618